Citation Nr: 1737371	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  16-52 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from February 3, 2015 to May 9, 2016, and in excess of 50 percent from July 1, 2016.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1995 to January 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was before the Board in May 2017, when the issue of entitlement to an increased evaluation for PTSD was remanded for the RO to schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ).  Subsequently, the Veteran testified at a Board hearing via videoconference before the undersigned VLJ in June 2017.  This case has been returned to the Board for further appellate review at this time. 

The Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of service connection for depression and anxiety have been raised by the record in an October 2016 Supplemental Claim for Compensation, VA Form 21-526b, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

At the June 2017 Board hearing, the Veteran asserted his PTSD had worsened since the September 2016 VA examination, to include a psychiatric hospitalization and homelessness.  Thus, remand is necessary to obtain a new VA examination.  

Further, a remand is necessary as it appears the claims file is missing relevant VA treatment records.  As noted above, the Veteran reported at his June 2017 Board hearing that he had a recent psychiatric hospitalization.  Additionally, VA treatment records indicated the Veteran has received mental health treatment at the Joseph House for Homeless Veterans and the Fort Thomas Domiciliary Care for Homeless Veterans.  The current claims file does not include the treatment records from the Veteran's most recent psychiatric hospitalization, nor does it include any records from the two facilities noted above.  Therefore, a remand is necessary in order to obtain those records, and any other outstanding VA treatment records.  

Moreover, the claims file contained several letters to the Veteran dated from October 2015 to February 2017 that notified him he was awarded VA Vocational Rehabilitation allowance for his training at Bluegrass Community and Technical College.  However, after a review of the claims file, the Board is unable to locate any underlying records from VA Vocational Rehabilitation demonstrating how this decision was reached.  Thus, a remand is necessary in order to obtain the identified VA Vocational Rehabilitation records.  

Lastly, at the June 2017 hearing, the Veteran reported he was not able to maintain employment due to his psychiatric disability.  Thus, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claim.  On remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.

2.  Obtain any and all VA treatment records from the Cincinnati and Lexington VA Medical Centers, to include any recent psychiatric hospitalizations, and records from the Joseph House for Homeless Veterans and the Fort Thomas Domiciliary Care for Homeless Veterans, or any other medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Obtain the Veteran's VA Vocational Rehabilitation records and associate them with the claims file.

4.  Schedule the Veteran for a VA mental health examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.    

The examiner should also comment on and describe the extent to which the Veteran's service-connected disabilities (PTSD, hearing loss, tinnitus, and lumbar strain) separately, or in combination, have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The opinion should include a description of the limitations and restrictions imposed by the Veteran's service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





